Citation Nr: 0414774	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  00-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, including both ankles, both knees, and the 
low back.  

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from November 1942 
to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  Specifically, in July 1999 and June 2000 rating 
actions, the RO denied the issues of entitlement to service 
connection for arthritis of multiple joints, including both 
ankles, both knees, and the low back, and entitlement to 
service connection for a psychiatric disorder.  

Also by the July 1999 and June 2000 rating actions, the RO 
continued a previous denial of the veteran's claim for 
service connection for bilateral hearing loss.  Following 
notification of the July 1999 and June 2000 decisions, the 
veteran perfected a timely appeal with respect to the denial 
of this claim.  In September 2002, the Board determined that 
new and material evidence sufficient to reopen the previously 
denied claim for service connection for hearing loss had been 
received.  Thereafter, in July 2003, the Board remanded the 
de novo issue of entitlement to service connection for 
hearing loss to the RO for further evidentiary development.  
Following completion of the requested development, the RO, by 
a December 2003 rating action, granted service connection for 
bilateral hearing loss and awarded a 100 percent evaluation 
to this disability, effective from February 1999.  A complete 
and thorough review of the claims folder indicates that the 
veteran has not expressed disagreement with the effective 
date assigned to this grant.  Consequently, an issue 
regarding the veteran's bilateral hearing loss is no longer 
in appellate status before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The osteoarthritis of the veteran's ankles, knees, and 
low back is related to his period of active duty.  

3.  The veteran does not have a psychiatric disability that 
is related to his period of active duty.  


CONCLUSIONS OF LAW

1.  Osteoarthritis of the ankles, knees, and low back was 
incurred in active military duty.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2003).  

2.  A psychiatric disability was not incurred in, or 
aggravated by, active military duty.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a statement of the case (SOC) issued in August 2000, the 
supplemental statement of the case (SSOC) furnished in 
February 2001, a letter dated in April 2002, and the SSOCs 
issued in May 2002 and December 2003, the RO informed the 
veteran of the provisions of the VCAA, the criteria used to 
adjudicate his service connection claims, the type of 
evidence needed to substantiate these issues, as well as the 
specific information necessary from him.  Further, the SOC 
and multiple SSOCs furnished in the present case advised the 
veteran of the evidence of record and of the reasons and 
bases for the decision.  In addition, in the April 2002 
letter, the RO specifically notified the veteran that VA 
would assist in obtaining identified records but that it was 
his duty to give enough information to enable VA to obtain 
any such available additional records.  

Moreover, in the April 2002 letter, the RO asked the veteran 
to inform the agency "about any additional information or 
evidence that . . . [he] want[ed] . . . [the agency] to try 
to get for . . . [him]."  This statement, which references 
the veteran's opportunity to provide VA with information 
concerning a variety of additional sources of evidence 
appears to satisfy the "fourth element" of the VCAA notice 
requirements (which stipulates that VA must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)").  

Further, the Board acknowledges that the RO did not inform 
the veteran of the specific information necessary from him or 
his opportunity to submit any pertinent evidence until the 
April 2002 letter, which was issued after the initial denial 
of the service connection claims in July 1999 and June 2000.  
In this regard, the Board notes that the initial denial of 
these issues occurred prior to the enactment of the VCAA.  In 
any event, the Board finds that such defect (with respect to 
the timing of the VCAA notice requirement) was harmless 
error.  

As discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, in 
reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the AOJ's decision.  Thus, 
there is no "adverse determination," as discussed by the 
Court in Pelegrini, for the veteran to overcome.  

The VCAA requires that, with regard to the satisfaction of 
the duty to notify, a claimant must be given the opportunity 
to submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Further, during the current appeal, the veteran has undergone 
pertinent VA examinations.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issues on appeal would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

II.  Service Connection For Arthritis Of Multiple Joints, 
Including Both Ankles, Both Knees, And The Low Back

A.  Factual Background

According to the service personnel records, the veteran 
served in the United States Navy from November 1942 to 
September 1945.  He has reported that, during such service, 
he used and fired large naval guns.  

Service medical records are negative for complaints of, 
treatment for, or findings of arthritis of multiple joints, 
including the veteran's ankles, knees, and low back.  In 
August 1943, the ship upon which the veteran served was 
torpedoed.  As a result, the veteran remained in a life raft 
for approximately one-and-a-half hours.  He sustained no 
injuries, had no complaints, and in fact reported feeling 
fine.  The separation examination, which was conducted in 
September 1945, demonstrated that the veteran's spine and 
extremities (including his bones, joints, muscles, and feet) 
were normal.  

At a VA orthopedic examination conducted in February 2003, 
the veteran reported that, in the past, he had experienced 
pain in his low back, both of his knees, and both of his 
ankles.  At the time of the evaluation, he denied having any 
complaints, including any pain in his low back, knees, or 
ankles.  The examiner noted in the examination report that 
she had had access to, and reviewed, the veteran's claims 
folder.  

A physical examination demonstrated full range of motion of, 
as well as no swelling, redness, or warmth in, the veteran's 
low back, both knees, and both ankles.  X-rays taken of the 
veteran's lumbosacral spine showed a very subtle scoliotic 
curvature of the lumbar spine convex to the right centered at 
L3, surgical clips over the lower abdomen along with vascular 
calcifications, as well as degenerative disc and facet 
changes throughout the lumbar spine (which was most severe at 
the lower lumbar spine and lumbosacral junction).  X-rays 
taken of the veteran's knees reflected mild osteoarthritic 
change in the medial compartments with some loss of joint 
space and endplate sclerosis.  X-rays taken of the veteran's 
ankles showed no abnormalities with the exception of tiny 
calcaneal spurs at the Achilles insertion (which was larger 
on the right side than the left side with the left side being 
barely appreciable).  The examiner diagnosed osteoarthritis 
of the low back, osteoarthritis of both knees, and calcaneal 
spurs of both ankles.  In addition, the examiner expressed 
her opinion that "it is as likely as not that the wear and 
tear that . . . [the veteran] suffered while he was in the 
military contributed to his development of osteoarthritis in 
multiple joints."  

At a VA mental disorders examination conducted in March 2003, 
the veteran described some arthritis pain.  An Axis III 
diagnosis was described as osteoarthritis.  

In a November 2003 addendum, the examiner who had conducted 
the February 2003 VA orthopedic examination reiterated the 
diagnosis of osteoarthritis of the lumbar spine, bilateral 
knees, and bilateral ankles.  In the November 2003 report, 
the examiner explained that the basis for her continued 
conclusion that the veteran has arthritis of multiple joints 
was the physical and radiological evaluation completed that 
day in February 2003.  Also in the November 2003 report, the 
examiner noted that she had again reviewed the veteran's 
claims folder.  The examiner acknowledged that the veteran 
made no joint complaints during his military service or at 
the time of his discharge from active duty.  However, the 
examiner concluded, based upon the veteran's period of active 
military duty (including typical physical exertion) and his 
time spent aboard ships during World War II, that "the 
typical activities performed while he was in the military 
could as likely as not have contributed to his subsequent 
development of osteoarthritis in the above mentioned joints 
after leaving the military."  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Throughout the current appeal, the veteran has asserted that 
he developed arthritis of multiple joints, including both 
ankles, both knees, and his low back as a result of his 
active military duty.  In essence, he claims that he injured 
himself during such service and that, as a result of such 
injury, he subsequently developed arthritis of multiple 
joints.  In support of these contentions, the veteran 
submitted multiple lay statements from persons who knew him 
prior to, and following, his military service.  According to 
these lay statements, the veteran, who was healthy before he 
entered active military duty, returned home with "bad knees, 
back, feet, and ankles" and "hardly [being able to] walk."  

In this regard, the Board acknowledges that the service 
medical records are negative for complaints of, treatment 
for, or findings of arthritis of multiple joints, including 
the veteran's ankles, knees, and low back.  Significantly, 
however, these service reports do indicate that, in August 
1943, the ship upon which the veteran served was torpedoed 
and that, as a result, he remained in a life raft for 
approximately one-and-a-half hours.  

Although he sustained no injuries, had no complaints, and 
reported feeling fine, and the September 1945 separation 
examination demonstrated that his spine and extremities 
(including his bones, joints, muscles, and feet) were normal, 
the fact remains that the service medical records reflect 
that, at least in the episode which occurred in August 1943, 
the veteran served in a combat situation.  As such, the Board 
accepts the veteran's assertion that he injured himself 
during his active military duty (and, in particular, as a 
result of the torpedoing of his ship in August 1943).  See, 
38 U.S.C.A. § 1154(b) (West 2002) (which stipulates that, in 
the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.).  

Post service medical records dated in February and November 
2003 reflect diagnoses of osteoarthritis of the lumbar spine, 
bilateral knees, and bilateral ankles.  Furthermore, the 
examiner who conducted the VA examination of the veteran in 
February 2003 and who drafted the subsequent addendum to the 
initial evaluation in November 2003 has twice expressed her 
opinion that the veteran's arthritis is associated with his 
active military duty.  In particular, in the report of the 
February 2003 VA examination, the examiner specifically 
stated that "it is as likely as not that the wear and tear 
that . . . [the veteran] suffered while he was in the 
military contributed to his development of osteoarthritis in 
multiple joints."  Also, in the subsequent November 2003 
addendum, this same examiner acknowledged that the veteran 
made no joint complaints during his military service or at 
the time of his discharge from active duty.  However, the 
examiner concluded, based upon the veteran's period of active 
military duty (including typical physical exertion) and his 
time spent aboard ships during World War II, that "the 
typical activities performed while he was in the military 
could as likely as not have contributed to his subsequent 
development of osteoarthritis in the above mentioned joints 
after leaving the military."  

Resolving all doubt in the veteran's favor, the Board finds 
that there is a basis for concluding that the osteoarthritis 
of his ankles, knees, and lumbar spine had its onset or owes 
its etiology to active duty.  See 38 U.S.C.A. § 5107 (West 
2002).  In support of this conclusion, the Board cites the 
veteran's combat episode of having been on a ship that was 
torpedoed during active military duty in August 1943 as well 
as a VA examiner's recent opinion that the veteran's current 
arthritis of multiple joints (including his ankles, knees, 
and lumbar spine) is consistent with his service duties.  
Accordingly, the Board concludes that there is a basis for 
granting service connection for osteoarthritis of the 
veteran's ankles, knees, and low back.  

III.  Service Connection For A Psychiatric Disorder

A.  Factual Background

The service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  The 
September 1945 separation examination demonstrated that 
nervous system was normal.  

In a VA mental disorders examination conducted in March 2003, 
the veteran complained of interrupted sleep and some memory 
and concentration deficits.  In addition, he described stable 
moods with no outbursts and a good appetite; denied 
experiencing any nightmares, flashbacks, or anxiety or panic 
symptoms; and stated that he had never received psychiatric 
treatment.  He also recalled an in-service traumatic episode 
in which his boat, which included seamen going ashore, was 
hit by a torpedo.  The veteran's daughter explained that, 
when the veteran initially returned home from service, he had 
some nightmares for a few years after his active military 
duty but that he had had none for many years.  

A mental status evaluation demonstrated a neat and clean 
appearance, variable orientation, marked short term memory 
deficits, a good outlook, a bright and spontaneous affect, an 
euthymic mood, no psychosis, no suicidal or homicidal 
thoughts or attempts, and at least low-average intellect.  
The examiner diagnosed, on Axis I, mild Alzheimer's type 
senile dementia and assigned a Global Assessment of 
Functioning (GAF) score of 55.  

B.  Analysis

Throughout the current appeal, the veteran has asserted that 
he developed a nervous disorder as a result of his active 
military duty.  In support of this contention, the veteran 
submitted multiple lay statements from persons who knew him 
prior to, and following, his military service.  According to 
these lay statements, the veteran, who was healthy before he 
entered active military duty, returned home "very nervous."  

As the Board has previously noted in this decision, the 
service medical records, including the September 1945 
separation examination, are negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  The 
Board further acknowledges that the VA mental disorders 
examination conducted in March 2003 provided a diagnosis of 
mild Alzheimer's type senile dementia.  It is not shown and 
the record does not suggest that the onset or aggravation of 
Alzheimer's type senile dementia would be consistent with the 
circumstances, conditions, or hardships of combat service.  
In fact the examiner suggested that the veteran had been in 
decline "over the last few years".  

Significantly, however, the claims folder contains no 
competent evidence associating this diagnosed disability to 
the veteran's active military duty.  Even if the Board were 
to conclude that the veteran became shell shocked as a result 
of his being on a ship that was torpedoed in August 1943, the 
fact remains that the claims folder contains no competent 
evidence of an association between this in-service event and 
his subsequent development of Alzheimer's type senile 
dementia almost 60 years later.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for psychiatric 
disability because there is no evidence of pertinent 
disability in service or for several years following service 
and there is evidence that the Alzheimer's type senile 
dementia had its onset in the past few years.  Thus, while 
there are current diagnoses of Alzheimer's type senile 
dementia, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
history suggesting recent onset of Alzheimer's type senile 
dementia, any opinion relating current disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2002).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

Consequently, the Board must conclude that the available 
evidence of record does not provide competent evidence of an 
association between the veteran's diagnosed mild Alzheimer's 
type senile dementia and his active military duty.  Without 
competent evidence of such an association, service connection 
for the diagnosed mild Alzheimer's type senile dementia 
cannot be granted.  The preponderance of the evidence is, 
therefore, against the veteran's claim for service connection 
for a psychiatric disability, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  




ORDER

Service connection for osteoarthritis of both ankles, both 
knees, and the low back, is granted.  

Service connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



